 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER HORSLEY,                                   No. 2:18-cv-2901 KJN P
12                        Plaintiff,
13            v.                                             ORDER AND FINDINGS AND
                                                             RECOMMENDATIONS
14    COUNTY OF SACRAMENTO, and
      SHERIFF SCOTT JONES,
15
                          Defendants.
16

17

18           By an order filed February 13, 2019, this court ordered plaintiff to complete and return to

19   the court, within thirty days, the USM-285 forms necessary to effect service on defendants. That

20   thirty-day period has since passed, and plaintiff has not responded in any way to the court’s order.

21           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

22   directed to assign a district judge to this case; and

23           IT IS RECOMMENDED that this action be dismissed without prejudice. See Fed. R. Civ.

24   P. 41(b).

25           These findings and recommendations will be submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court. The document should be captioned “Objections to Findings and
                                                         1
 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 2   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 3   Cir. 1991).

 4   Dated: April 3, 2019

 5

 6
     /hors2901.fusm
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
